Case 3:21-cv-01210-PGS-LHG Document 25 Filed 05/27/21 Page 1 of 14 PageID: 118




 NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  DAVID MILLER,

                       Plaintiff,
                                                   Case No. 3:20-cv-09420 (BRM) (LHG)
                       v.
                                                                  OPINION
  M. BRADY, A. MANTZ, C. BONNER, D.
  QUINTERO, F. LARKIN, AND BOROUGH
  OF SEASIDE PARK,

                     Defendants.


 MARTINOTTI, DISTRICT JUDGE

        Before this Court is a Motion to Dismiss (ECF No. 13) filed by Defendants M. Brady, A.

 Mantz, C. Bonner, D. Quintero, F. Larkin, and Borough of Seaside Park (collectively,

 “Defendants”) seeking to dismiss with prejudice pro se Plaintiff David Miller’s (“Plaintiff”)

 Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). Plaintiff opposes the motion.

 (ECF No. 14.) Pursuant to Federal Rule of Civil Procedure 78(b), this Court did not hear oral

 argument. For the reasons set forth herein and for good cause shown, Defendants’ Motion to

 Dismiss (ECF No. 13) is GRANTED.
Case 3:21-cv-01210-PGS-LHG Document 25 Filed 05/27/21 Page 2 of 14 PageID: 119




 I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY 1

        In considering this Motion to Dismiss, the Court accepts the factual allegations in the

 Complaint as true and draws all inferences in the light most favorable to Plaintiff. See Phillips v.

 Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008).

        This case has a long and tortured history. On July 9, 2014, Plaintiff initiated suit against

 four Borough of Seaside Park (“Seaside Park”) police officers, M. Brady, A. Mantz, C. Bonner,

 and D. Quintero, as well as Chief of Police, F. Larkin, and Seaside Park, alleging violations of

 Plaintiff’s First Amendment right to speech pursuant to 42 U.S.C. § 1983. (Case No. 3:14-cv-

 04310-PGS-TJB, ECF No. 1.) Following dismissal of the action, Plaintiff filed a renewed

 Complaint before this Court on May 14, 2020. (ECF No. 1.) Plaintiff sues Defendants in their

 official and individual capacities, and seeks punitive and compensatory damages. (Id. at 37–38.)

        Specifically, this action stems from, in part, Plaintiff’s display of a sign advertising his

 website alleging government corruption in Seaside Park. (Id. ¶¶ 31, 37.) The sign was “semi-

 permanently” affixed to his truck, and the truck was parked in front of his home “on the shoulder”

 of Route 35 in Seaside Park. (Id. ¶¶ 37–38.) In June 2010, Plaintiff received notice from Seaside

 Park officials that the display of the sign violated Seaside Park Municipal Code § 25–624E, which

 prohibited “[t]he placement of any sign on public property or within any public right-of-way . . .

 without approval by resolution of the governing body.” (Id. ¶¶ 40–41.) Plaintiff continued to

 display the sign without permission and failed to appear in Seaside Park Municipal Court despite




 1
  The Court refers the reader to Magistrate Judge Bongiovanni’s January 27, 2017 Opinion and the
 Third Circuit Court of Appeals’s February 11, 2016 Opinion for additional factual and procedural
 background. See Miller v. Bonner, Civ. A. No. 14-4310, 2017 WL 778718, at *1 (D.N.J. Jan. 27,
 2017), report and recommendation adopted sub nom. Miller v. Brady, Civ. A. No. 14-4310, 2017
 WL 776103 (D.N.J. Feb. 27, 2017); and Miller v. Brady, 639 F. App’x 827 (3d Cir. 2016).


                                                  2
Case 3:21-cv-01210-PGS-LHG Document 25 Filed 05/27/21 Page 3 of 14 PageID: 120




 multiple summonses issued regarding the sign attached to Plaintiff’s truck. (Id. ¶¶ 42, 46–47.) A

 warrant was issued for his arrest for failure to appear. (Id. ¶ 48.) 2

         On January 23, 2012, at around 10:30 p.m., Defendant Brady arrested Plaintiff pursuant to

 the warrant. (Id. ¶ 50.) The matter was transferred to Monmouth Beach Municipal Court, which

 found Plaintiff guilty of the violation and imposed a fine. (Id. ¶¶ 51–52.) Further, Plaintiff was

 ordered not to display the sign on his truck without permission. (Id. ¶ 52.) Plaintiff “continued to

 display the sign” and received another notice of violation of § 25–624E. (Id. ¶¶ 54–55.) Plaintiff

 received “repeated summonses” and “refused to appear in the Seaside Park Municipal Court

 regarding the summonses.” (Id. ¶¶ 55–56.) 3

         In a “notice dated 25 August 2012 . . . the Seaside Municipal Court informed Plaintiff that

 his driver’s license was scheduled to be suspended due to his failure to appear to pay a fine for

 displaying the sign on his truck.” (Id. ¶ 58.) As a result, on August 31, 2012, Plaintiff’s driver’s

 license was suspended. (See id. ¶ 59.) On or about September 1, 2012, at around 10:30 p.m.,

 Defendants Brady and Mantz observed Plaintiff driving in Seaside Park and “claimed” Plaintiff

 failed to yield the right of way to a group of pedestrians crossing Route 35. (Id. ¶¶ 67–68.) The

 officers attempted to initiate a motor vehicle stop, but Plaintiff reversed his intended direction of

 travel and slowly returned to his home and awaited arrest. (Id. ¶ 59.) Plaintiff contends

 “Defendants Brady and Mantz were demonstrably lying in wait to arrest Plaintiff on or about 1

 September 2012 at about 10:30 PM.” (Id. ¶ 73.) The officers “accused Plaintiff on or about 1




 2
   Also, at this time, Plaintiff sent a letter to the Seaside Park Municipal Court “that stated his
 recognition of the municipal[’s] attempt to suppress free speech that was directed toward the
 exposure of local corruption.” (Id. ¶ 45.)
 3
  Plaintiff acknowledges he “received multiple summonses to appear in the Seaside Park Municipal
 Court regarding the complaint against him.” (Id. ¶ 57.)
                                                    3
Case 3:21-cv-01210-PGS-LHG Document 25 Filed 05/27/21 Page 4 of 14 PageID: 121




 September 2012 of nearly killing or injuring members of three separate groups of pedestrians that

 included a female pushing a stroller.” (Id. ¶ 74.) Plaintiff was subsequently charged and arrested

 with several motor vehicle violations. (See id. ¶¶ 73–74.)

        On September 4, 2012, Plaintiff was arrested by Defendant Bonner for driving while his

 license was suspended. (Id. ¶ 79.) Plaintiff contends Defendant Bonner falsely reported Plaintiff

 became “enraged and flailed his arms” during the arrest, and falsely reported Plaintiff made

 “paranoiac” statements, including that Plaintiff “began quietly talking to himself.” (Id. ¶¶ 83, 91–

 92.) Plaintiff was “transported in handcuffs on or about 4 September 2012 to [the] nearby

 Community Medical Center where he was held in a lock-down psychiatric unit pending a

 psychiatric evaluation.” (Id. ¶ 93.) On September 5, 2012, Plaintiff was “released” from the

 “psychiatric lock-down unit” immediately after his psychiatric evaluation and was subsequently

 billed from the Community Medical Center “$7,600 regarding the unauthorized and forced

 psychiatric evaluation that was performed on or about 5 September 2012.” (Id. ¶¶ 93–95.) Plaintiff

 alleges the September 4, 2012 “video recording shows that Plaintiff was absolutely calm after the

 alleged enragement / arm flailing that allegedly occurred.” (Id. ¶ 87.)

        On September 21, 2012, Plaintiff’s driver’s license was “ordered restored pending a future

 appearance in Seaside Park Municipal Court regarding driving while suspended.” (Id. ¶ 98.)

 Plaintiff received many summonses to appear and ultimately, in November 2013, “a warrant was

 issued for his arrest for his failure to appear in Seaside Park Municipal Court.” (Id. ¶ 101.) On

 November 29, 2013, “[w]hile en route to his place of employment,” Plaintiff was stopped by

 Defendant Brady. (Id. ¶ 102.) At the time of the stop, “a large (5 feet by 8 feet) sign was attached

 to Plaintiff’s truck that stated Seaside Park COP M. Brady commits perjury with intent to imprison

 whistle blower for ten years.” (Id. ¶¶ 102–03.) Plaintiff was charged with “third degree eluding on



                                                  4
Case 3:21-cv-01210-PGS-LHG Document 25 Filed 05/27/21 Page 5 of 14 PageID: 122




 or about 29 November 2013, given a $10,000 bail, and transported to the Ocean County

 Correctional Facility.” (Id. ¶ 105.) In March 2014, following an appearance in Seaside Park

 Municipal Court, Plaintiff was found guilty of driving with a suspended license. (Id. ¶ 114.)

 Thereafter, “in consideration of the demonstrable and pervasive corruption of the state judicial

 system,” Plaintiff “continued to drive,” and on March 11, 2014, Plaintiff was arrested by

 Defendant Quintero for driving with a suspended license. (Id. ¶ 121.) On May 7, 2014, Plaintiff

 was “driving within Seaside Park with a reinstated driving license,” was subsequently arrested by

 Defendant Bonner, and charged with contempt of court for driving with a suspended license. (Id.

 ¶ 129.)

           In essence, Plaintiff alleges the Seaside Park Municipal Code violations were an attempt

 to suppress his right to free speech and that his arrests were an attempt to retaliate against him for

 exercising that right. (See id. at 13.) He further alleges Defendant Bonner knowingly submitted a

 false report resulting in his psychiatric detention—an effort to suppress his right to free speech.

 (Id. at 25.)

           On July 9, 2014, Plaintiff filed his initial complaint against Defendants in the District of

 New Jersey. (Case No. 3:14-cv-04310-PGS-TJB, ECF No. 1.) On March 27, 2015, following oral

 argument on Defendants’ motions to dismiss (Case No. 3:14-cv-04310-PGS-TJB, ECF Nos. 3–4),

 Judge Sheridan granted Defendants’ motions to dismiss and dismissed Plaintiff’s complaint for

 failure to state a claim for relief pursuant to Federal Rule of Civil Procedure 12(b)(6) (“March 27,

 2015 Order”). (Case No. 3:14-cv-04310-PGS-TJB, ECF No. 17.) On April 22, 2015, Plaintiff

 appealed the March 27, 2015 Order. (Case No. 3:14-cv-04310-PGS-TJB, ECF No. 20.) 4 On June



 4
  On April 10, 2015, Plaintiff wrote an 11-page letter with attachments to Judge Sheridan stating,
 among other things, “you are indeed a corrupt judge and a malicious liar . . . . I will appeal your
 decision to the third circuit of appeals in part because the lies, omissions, and distortions that
                                                    5
Case 3:21-cv-01210-PGS-LHG Document 25 Filed 05/27/21 Page 6 of 14 PageID: 123




 22, 2016, the Third Circuit affirmed in part and vacated in part the March 27, 2015 Order. (Case

 No. 3:14-cv-04310-PGS-TJB, ECF No. 22.) Specifically, the Third Circuit affirmed Judge

 Sheridan’s dismissal of the claims against the individual Defendants and remanded for further

 consideration of Plaintiff’s First Amendment challenge to Seaside Park Municipal Code § 25-

 624E. (Case No. 3:14-cv-04310-PGS-TJB, ECF No. 22-2 at 5–6.)

         On June 29, 2016, following the Third Circuit’s ruling, Judge Sheridan reopened the matter

 for further proceeding. (Case No. 3:14-cv-04310-PGS-TJB, ECF No. 23.) On July 8, 2016, Judge

 Sheridan received “Plaintiff’s Response to Notification of Reopening.” (Case No. 3:14-cv-04310-

 PGS-TJB, ECF No. 25.) According to same, Plaintiff stated he “received on 5 July 2016 a copy of

 an order signed by you dated 28 June 2016 that reopens presumably only a minor and insignificant

 part of my litigation that you completely dismissed.” (Id. at 3.) Plaintiff continued: “This case will

 only be reopened upon your indictment and the indictment of numerous members of the Third

 Circuit Court of Appeals pursuant to 18[ ]USC[ ]§ 242; convictions will easily follow based upon

 the brazen cover up of relevant evidence.” (Id.) On September 19, 2016, Judge Sheridan filed a

 Letter Order clarifying the matter had been reopened and directed Plaintiff “to file an Amended

 Complaint regarding the ‘as applied’ First Amendment claim that survived the Third Circuit’s

 appellate review.” (Case No. 3:14-cv-04310-PGS-TJB, ECF No. 29 at 2.) The Letter Order further

 stated, “Plaintiff is directed to file his Amended Complaint by October 17, 2016,” and that

 “Plaintiff is cautioned that if he does not timely file an Amended Complaint that complies with the

 terms of this Letter Order, his remaining ‘as applied’ First Amendment claim may be dismissed

 with prejudice.” (Id. at 3).




 characterize your written opinion reinforce my belief in the strength of my case.” (Case No. 3:14-
 cv-04310-PGS-TJB, ECF No. 19.)
                                                   6
Case 3:21-cv-01210-PGS-LHG Document 25 Filed 05/27/21 Page 7 of 14 PageID: 124




        On October 21, 2016, Magistrate Judge Bongiovanni entered a Letter Order to Show Cause

 (“OTSC Letter”), which stated, despite Judge Sheridan’s prior Letter Order, Plaintiff had neither

 filed the requisite Amended Complaint before the October 17, 2016 deadline nor had Plaintiff

 provided Judge Sheridan with any reason justifying his failure to do so. (Case No. 3:14-cv-04310-

 PGS-TJB, ECF No. 30.) Specifically, the OTSC Letter provided: “His decision not to do so rests

 solely with himself and he has provided the Court with no reason justifying his failure to act.” (Id.

 at 1.) As a result, the OTSC Letter directed Plaintiff to appear in person on November 17, 2016 at

 2:30 p.m. “to show cause why this case should not be dismissed with prejudice based on his failure

 to comply with this Court’s Order and prosecute this matter.” (Id. at 2.) The OTSC Letter also

 directed Plaintiff to file “a written position statement explaining why he has failed to comply with

 this Court’s Order and prosecute this matter, and why this case should not be dismissed with

 prejudice.” (Id.)

        On November 4, 2016, Plaintiff filed a response to the OTSC Letter (“Plaintiff’s OTSC

 Response”). (Case No. 3:14-cv-04310-PGS-TJB, ECF No. 32.) In Plaintiff’s OTSC Response,

 Plaintiff posited theories of “near complete corruption of the federal government” and attempted

 to explain why his “contempt for the state and federal judiciary is well founded.” (Id. at 2.) 5

 Plaintiff acknowledged the Letter Order directing him to file an Amended Complaint, as well as

 his refusal to comply with the Letter Order:

                Since the purpose of the 17 November hearing is to explain my
                failure to file an amended complaint I will necessarily demonstrate
                that Peter Sheridan is a liar, a corrupt judge, and an unindicted felon
                regarding the violation of 18[]USC[]§[]242; I did not file an
                amended complaint because of my belief that the New Jersey
                District Court is completely corrupt. I will also demonstrate with



 5
   Plaintiff further added he wanted his case “completely re-instated negating the ruling of a
 demonstrably corrupt Sheridan and a demonstrably corrupt Third Circuit Court of Appeals.” (Id.)
                                                  7
Case 3:21-cv-01210-PGS-LHG Document 25 Filed 05/27/21 Page 8 of 14 PageID: 125




                supporting evidence that virtually the entire Third Circuit is made
                up of unindicted felons regarding the cover up of relevant evidence.

 (Id. at 5.) Also included in Plaintiff’s OTSC Response were three attachments including copies of

 (1) a letter from Plaintiff to Judge Sheridan from April 2015; (2) an October 21, 2016 letter from

 Plaintiff to several non-party individuals; and (3) Plaintiff’s request for an en banc hearing before

 the Third Circuit. (Id. at 7–14, 15–20, 21–35.)

        On November 17, 2016, at the OTSC Hearing before Judge Bongiovanni, the court

 explained to Plaintiff that the hearing was scheduled to advise Plaintiff that he “would be in

 jeopardy of having [his] case dismissed in its entirety because [he] hadn’t done what [he had] been

 instructed to do.” (Case No. 3:14-cv-04310-PGS-TJB, ECF No. 34 at 2.) The court also noted that

 it had given Plaintiff “the opportunity to file an amended complaint,” and “that didn’t happen.”

 (Id. at 2.) Indeed, the court explained:

                I know you sent in a detailed submission. Frankly, I’m not quite sure
                what your intention was, but let me just step back a moment and tell
                you the landscape from how I see the case. First of all, your case had
                been reopened after the mandate came down from the Court of
                Appeals. The Court of Appeals had affirmed some of what Judge
                Sheridan had decided, and this is memorialized in more detail in my
                September 19th letter to you. But what we saw when the case came
                back is that we need a complaint; we need one pleading. And if we
                don’t have a pleading in this case, you can’t go forward.

 (Id. at 2–3.) The court went on to further clarify to Plaintiff why he must file an Amended

 Complaint:

                [I]f you’re not going to [file an Amended Complaint], that’s fine,
                you don’t have to, but your case could get dismissed. And I just
                wanted to make sure that you understood that there is a requirement
                that in every case we have a complaint. And the Court of Appeals’
                decision had changed the parameters of what your complaint could
                look like so that’s where we are. Any questions, issues, Mr. Miller?




                                                   8
Case 3:21-cv-01210-PGS-LHG Document 25 Filed 05/27/21 Page 9 of 14 PageID: 126




 (Id. at 3). Plaintiff responded: “Don’t tell me you don’t understand my case. Don’t tell me that you

 don’t understand that the Federal Circuit Court of Appeals covered up evidence of police perjury

 . . . . Now I wasted my time coming here today, ma’am. I don’t care what you do with my case.”

 (Id.) Plaintiff repeated his ambivalent sentiment surrounding the possibility of dismissal of his case

 several more times throughout the OTSC Hearing (id. at 5 (“I don’t care – I don’t care if you . . .

 dismiss my complaint, okay? I thought I made myself clear in that letter.”)) and ultimately told the

 court “[y]ou can dismiss my case . . . . You know, forget it.” (Id. at 7.) 6

         On January 27, 2017, following the OTSC Letter and OTSC Hearing, Judge Bongiovanni

 sua sponte entered a report and recommendation (“Report and Recommendation”) that Plaintiff’s

 complaint be dismissed with prejudice. (Case No. 3:14-cv-04310-PGS-TJB, ECF No. 35.) Judge

 Bongiovanni, applying the factors set forth in Poulis v. State Farm Casualty Co., 747 F.2d 863,

 868 (3d Cir. 1984) for whether to impose an involuntary order of dismissal with prejudice, found

 the Poulis factors supported the dismissal of Plaintiff’s claims with prejudice. (Id. at 4–5.) On

 February 27, 2017, after first noting the parties’ failure to file and serve objection to the Report

 and Recommendation within the given fourteen day period and reviewing the Report and

 Recommendation de novo, Judge Sheridan adopted the Report and Recommendation (“Sheridan

 Order”) thereby dismissing Plaintiff’s complaint “with prejudice for Plaintiff’s non-compliance

 with his obligations under the Federal Rules of Civil Procedure and failure to prosecute this

 matter.” (Case No. 3:14-cv-04310-PGS-TJB, ECF No. 36 at 1.)




 6
   Further, Plaintiff repeatedly made statements during the OTSC Hearing concerning his lack of
 trust and overall disdain for the federal courts, including “I don’t trust you, or any judge in this
 courthouse;” “Peter Sheridan and [] the Third Circuit Court of Appeals . . . actually covered up
 that police perjury that was demonstrable;” and “you have to be a moron not to see their corruption
 and covering up their evidence.” (Id. at 3–4, 6.)


                                                    9
Case 3:21-cv-01210-PGS-LHG Document 25 Filed 05/27/21 Page 10 of 14 PageID: 127




        On May 14, 2020, Plaintiff filed the Complaint in the Southern District of New York and

 the District of New Jersey against Defendants alleging violations of Plaintiff’s First Amendment

 right to speech pursuant to 42 U.S.C. § 1983. (ECF No. 1 at 13.) On October 9, 2020, Defendants

 filed a Motion to Dismiss Plaintiff’s Complaint with prejudice. (ECF No. 13.) On October 13,

 2020, Plaintiff filed an Opposition. (ECF No. 14.) On October 13, 2020, Defendants filed a one-

 page Reply acknowledging receipt of Plaintiff’s Opposition and asserting “Defendants are unable

 to discern any part of the Opposition that responds to the points raised in the original Brief. (ECF

 No. 15.) Defendants rely on the points made in the original Brief in support of the Motion in Reply

 to Plaintiff’s most recent submission.” (Id.)Thereafter, Plaintiff filed two additional responses to

 Defendants’ Reply. (See ECF Nos. 16–17.) On October 21, 2020, the Court filed a text order

 acknowledging receipt of Plaintiff’s responses to Defendants’ Reply, indicated it would consider

 them even though they were “unauthorized sur-replies,” and ordered “[n]o further briefing” on the

 Motion to Dismiss. (ECF No. 18.) 7

 II.    LEGAL STANDARD

        In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

 district court is “required to accept as true all factual allegations in the complaint and draw all

 inferences in the facts alleged in the light most favorable to the [plaintiff].” Phillips, 515 F.3d at

 228. “[A] complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

 allegations.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). However,

 the plaintiff’s “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more



 7
   The Court also notes Plaintiff filed several letters (see ECF Nos. 19–43), despite the Court’s
 prohibition from doing so, seeking, among other things, acknowledgment of the alleged “2nd
 degree eluding,” criminal referral to “Justice Samuel Alito regarding deliberate wrong doing by
 multiple federal judges,” reassignment of this matter “to a judge other than Martinotti or Sheridan,”
 and requests for status of the litigation.
                                                  10
Case 3:21-cv-01210-PGS-LHG Document 25 Filed 05/27/21 Page 11 of 14 PageID: 128




 than labels and conclusions, and a formulaic recitation of the elements of a cause of action.” Id.

 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true a

 legal conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming the

 factual allegations in the complaint are true, those “[f]actual allegations must be enough to raise a

 right to relief above the speculative level.” Twombly, 550 U.S. at 555.

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

 pleaded factual content allows the court to draw the reasonable inference that the defendant is

 liable for misconduct alleged.” Id. This “plausibility standard” requires the complaint allege “more

 than a sheer possibility that a defendant has acted unlawfully,” but it “is not akin to a probability

 requirement.’” Id. (quoting Twombly, 550 U.S. at 556). “Detailed factual allegations” are not

 required, but “more than an unadorned, the defendant-harmed-me accusation” must be pled; it

 must include “factual enhancements” and not just conclusory statements or a recitation of the

 elements of a cause of action. Id. (citing Twombly, 550 U.S. at 555, 557).

        “Determining whether a complaint states a plausible claim for relief [is] . . . a context-

 specific task that requires the reviewing court to draw on its judicial experience and common

 sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer

 more than the mere possibility of misconduct, the complaint has alleged—but it has not

 ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

 However, courts are “not compelled to accept ‘unsupported conclusions and unwarranted

 inferences,’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (quoting Schuylkill Energy




                                                  11
Case 3:21-cv-01210-PGS-LHG Document 25 Filed 05/27/21 Page 12 of 14 PageID: 129




 Res. Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997)), nor “a legal conclusion

 couched as a factual allegation.” Papasan, 478 U.S. at 286.

         While, as a general rule, the court may not consider anything beyond the four corners of

 the complaint on a motion to dismiss pursuant to Rule 12(b)(6). The Third Circuit has held that “a

 court may consider certain narrowly defined types of material without converting the motion to

 dismiss [to one for summary judgment pursuant to Rule 56].” In re Rockefeller Ctr. Props. Sec.

 Litig., 184 F.3d 280, 287 (3d Cir. 1999). Specifically, courts may consider any “document integral

 to or explicitly relied upon in the complaint.” In re Burlington Coat Factory, 114 F.3d at 1426

 (quoting Shaw v. Dig. Equip. Corp., 82 F.3d 1194, 1220 (1st Cir. 1996)).

 III.    DECISION

         Defendants argue Plaintiff’s Complaint should be dismissed because, inter alia, (1)

 Plaintiff’s Complaint fails to state a claim for relief pursuant to 12(b)(6); and (2) Plaintiff is barred

 from re-litigating claims that have already been adjudicated pursuant to res judicata or the claim

 preclusion doctrine. (ECF No. 13 at 7, 10.) Indeed, Defendants argue “Plaintiff’s Complaint raises

 no new allegations. These allegations were raised and disposed of in Case No. 3:14-cv-04310-

 PGS-TJB. That case was over in 2017 after the time to appeal the dismissal expired.” (Id. at 10.)

 Plaintiff responds, more or less, incoherently, “[t]he alleged 2nd degree eluding in this matter was

 criminally covered up by multiple federal judges including New Jersey District Court judge Peter

 Sheridan and the entire 3rd Circuit Court of Appeals” and “defendants made no attempts to argue

 against the relevance of the alleged 2nd degree eluding and instead made no mention whatsoever

 of it in their motion to dismiss.” (ECF No. 14 at 6, 8.)

         The Court agrees with Defendants that Plaintiff is barred from bringing the Complaint

 against Defendants. Plaintiff has filed near identical claims against Defendants in this District



                                                    12
Case 3:21-cv-01210-PGS-LHG Document 25 Filed 05/27/21 Page 13 of 14 PageID: 130




 before. (Compare 3:14-cv-04310-PGS-TJB, ECF. No. 1, with 3:20-cv-09420-BRM-LHG, ECF

 No. 1.) Indeed, in the prior action, following Judge Sheridan’s March 27, 2015 Order granting

 Defendants’ motions to dismiss and the Third Circuit’s appellate review remanding for further

 consideration Plaintiff’s First Amendment challenge to Seaside Park Municipal Code § 25-624E,

 Plaintiff deliberately failed to follow court orders despite ample opportunity to do so. Specifically,

 Plaintiff failed to comply with the Letter Order and the OTSC Letter, both of which required

 Plaintiff to file an Amended Complaint. Thereafter, at the OTSC Hearing, Plaintiff failed to explain

 why he did not file an Amended Complaint and instead expressed disdain towards the court and

 ultimately told the court to dismiss his case. (See generally Case No. 3:14-cv-04310-PGS-TJB,

 ECF No. 33.) Pursuant to the Sheridan Order, Plaintiff’s complaint was dismissed with prejudice

 and the case was terminated. (Case No. 3:14-cv-04310-PGS-TJB, ECF No. 36.)

        The Court finds Plaintiff’s current Complaint – and second attempt to prosecute his claims

 against Defendants – barred by the doctrine of res judicata or claim preclusion. Claim preclusion

 applies “when there is a final judgment on the merits involving the same parties or their privies

 and a subsequent suit based upon the same causes of action,” Byrd v. City of Philadelphia, 245

 Fed. App’x 208, 210 (3d Cir. 2007) (citing United States v. Athlone Indus., Inc., 746 F.2d 977, 984

 (3d Cir. 1984) (“Rather than resting on the specific legal theory invoked, res judicata generally is

 thought to turn on the essential similarity of the underlying events giving rise to the various legal

 claims.”)); Caldwell v. Cumberland Cnty. Coll., Civ. A. No. 08-4382, 2010 WL 398447, at *1

 (D.N.J. Jan. 28, 2010). The Court finds Plaintiff’s Complaint advances legal claims and theories

 stemming from the sign affixed to his truck (and the subsequent summonses and arrests that

 ensued), which is the identical factual predicate for his prior action. Judge Sheridan already

 dismissed with prejudice Plaintiff’s prior complaint and that dismissal constitutes a final judgment



                                                  13
Case 3:21-cv-01210-PGS-LHG Document 25 Filed 05/27/21 Page 14 of 14 PageID: 131




 on the merits. See Fed. R. Civ. P. 41(b) (stating that other than a dismissal for lack of jurisdiction,

 improper venue, or failure to join a party, a dismissal—either involuntary or by motion—operates

 as an adjudication on the merits). Therefore, the Court finds that as of February 27, 2017 – the date

 of the Sheridan Order adopting the Report and Recommendation – Plaintiff’s claims against

 Defendants were forever barred. Papera v. Pa. Quarried Bluestone Co., 948 F.3d 607, 611 (3d

 Cir. 2020) (providing that “[a] dismissal with prejudice ‘operates as an adjudication on the merits,’

 so it ordinarily precludes future claims”); Landon v. Hunt, 977 F.2d 829, 832–33 (3d Cir. 1992);

 accord Lawlor v. Nat’l Screen Serv. Corp., 349 U.S. 322, 327 (1955).

        Accordingly, Defendants’ Motion to Dismiss is GRANTED.

 IV.   CONCLUSION

        For the reasons set forth above, Defendants’ Motion to Dismiss is GRANTED and

 Plaintiff’s Complaint is DISMISSED with PREJUDICE. An appropriate order follows.



 Dated: May 27, 2021

                                                        /s/ Brian R. Martinotti
                                                        BRIAN R. MARTINOTTI
                                                        UNITED STATES DISTRICT JUDGE




                                                   14
